Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2016

                                   No. 04-16-00511-CR

                                  Josef Dalen RAMOS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR3918
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time to file his brief is GRANTED IN PART.
Appellant’s brief is due on January 10, 2017.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court